DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 7/24/20. 

1.	Claims 1-20 are pending.
2.	Claim 3 and 14 are objected to. Claims 4-7 and 15-16 are objected to based on their dependency to the respective claims (3 and 14).
3.	Claims 1-2 and 8-13 and 17-20 are rejected.

Allowable Subject Matter
4.	Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-7 and 15-16 are objected to based on their dependency to the respective claims, 3 and 14.

Drawings
5.	The drawings filed on 7/24/20 are acceptable.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 7/24/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   
   
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al., (Dan), US PGPub. No.: 5561637 as applied to claims above, in view of Salomon et al., (Salomon), US PGPub. No.: 20130047034.
 
 	As per claim 1, Dan teaches a method, comprising: 
receiving, at a network device in communication with a plurality of endpoints via a network, a push request associated with a collective communication primitive, (server (network device) receives request; In another embodiment responsive to receipt of the service request (viewed as push request) for playout of a portion of a video (e.g. a block) from any of the clients (endpoints of collective communication primitive) in a multicast group,) (col. 1, 52-53 and 59-63); 
allocating an entry maintained by the network device, (The identity
65 of the clients in each multicast group is maintained in a data structure (stored in the memory or the disk (viewed as entry in a table maintained) which is shared by the session manager) (col. 2, lines 64-67; Fig. 1); combining a payload in the push request with an intermediate result stored in the entry, (request for next block is stored (combined) in the attribute file for the video; the video attribute file includes the required time delay (intermediate result)) (col. 3, lines 50-53; col. 4, lines 3-7); 
determining whether additional push requests associated with the collective communication primitive are expected to be received by the network device, (col. 3, lines 39-45); and 
if additional push requests are expected to be received, then waiting to receive one or more additional push requests associated with the collective communication (col. 3, lines 39-45); wherein a payload associated with each of the one or more additional push requests is combined with the intermediate result stored in the entry, (count=count +1 (payload combined with intermediate result)) (col. 3, lines 36-37; Fig. 3/340); or 
if additional push requests are not expected to be received, then generating a push response that is forwarded to at least one participating endpoint, (multicasts (forwarding) the next data block (push response) to all clients in the multicast group; video is typically delivered by the server to clients in either of two ways: "client pull" or "server push") (col. 1, lines 17-19; col. 3, lines 42-45);  wherein a payload of the push response includes the intermediate result calculated based on one or more push requests (in this embodiment response is performed when threshold is achieved, thus intermediate result calculated based on the one or more push request) (col. 3, lines 36-37; Fig. 3/340); associated with the collective communication primitive received at the network device from at least one participating endpoint, (server (network device) receiving request from client (participating endpoint)) (col. 1, 52-53 and 59-63). 
Dan does not specifically teach allocating an entry in a table.
However, Salomon teaches allocating an entry in a table, (attributes listed in Table C above may instead be stored in client information database 455 of the push service) (para. 74).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dan and Salomon in order to correlate the client contact information and client application with the client information table and application provider table to determine whether the client (Salomon; para. 75). 

 	As per claim 2, the method of claim 1, Dan teaches wherein the network device comprises one of a switch, a router, or a network interface controller (NIC), (col. 2, line 28).  
  
 	As per claim 9, the method of claim 1, Dan teaches wherein the payload of each push request comprises a first format (file) and the intermediate result is stored in a second format, (time) wherein a precision of the second format is greater than a precision of the first format, (the precision of time trumps the precision of a file since time comprises integers) (col. 4, lines 2-4; Fig. 5/540).  

 	As per claim 10, the method of claim 1, Dan teaches wherein the collective communication primitive is associated with a reduction operation, (the clients are associated with having criteria to multicast; wherein if the count threshold of request are not met, the multicast does not occur. This is viewed as a reduction of multicasting to too few request which would increase network traffic) (col. 3, lines 39-42; Fig. 3) 
Dan does not specifically teach wherein a reduction operator is specified in at least one of the push request or a multicast region table.  
However, Salomon teaches wherein a reduction operator is specified in at least one of the push request or a multicast region table, (via inclusion of delivery profile in the push request; Wherein the delivery profile comprises timing of the push request which is viewed as a reduction operator which comprises service requirements that has to be met as well; Another benefit is that the push request from the application server can be kept lightweight which helps to reduce network traffic and congestion. For example, the push request may simply specify the client device or user to be contacted and the push service system can cross-reference the information in the push request with the client information database to retrieve any other additional information that may be desired.) (para. 51, 62, 72 Fig. 5/515).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dan and Salomon in order to correlate the client contact information and client application with the client information table and application provider table to determine whether the client user is a paying customer of the application or a non-paying customer of the application, (Salomon; para. 75). 

 	As per claim 11, Dan teaches a network device in communication with a plurality of endpoints via a network, the network device, (server (network device) receives request; In another embodiment responsive to receipt of the service request (viewed as push request) for playout of a portion of a video (e.g. a block) from any of the clients (endpoints of collective communication primitive) in a multicast group,) (col. 1, 52-53 and 59-63) comprising: 
a number of ports connected to the network, (video server 130 is coupled to a communication network 120 by way of conventional network interface 118) (col. 2, lines 27-28); 
(col. 2, lines 64-67; Fig. 1); and 
logic, (programs; software processes) (col. 2, lines 37 and 46) configured to:
Dan does not specifically teach memory storing a table. 
However, Salomon teaches memory storing a table, (Table C above may instead be stored in client information database 455 of the push service system) (para. 74). Salomon also teaches logic, (para. 33).
The remaining limitations are rejected based on the analysis of claim1, due to the similarity of the limitations.

 	As per claim 12, the network device of claim 11, Dan teaches wherein the network device comprises one of a switch, a router, or a network interface controller (NIC), (col. 2, line 28).  
	  
 	As per claim 18, the network device of claim 11, it is rejected based on the analysis of claim 9 due to the similarity of the limitations.
  
 	As per claim 19, the network device of claim 11, it is rejected based on the analysis of claim 10 due to the similarity of the limitations.  

 	As per claim 20, Dan teaches a non-transitory computer-readable media storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of, (col. 2, lines 36-38).
.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dan et al., (Dan), US PGPub. No.: 5561637 as applied to claims above, in view of Salomon et al., (Salomon), US PGPub. No.: 20130047034 and further in view of Hopkins, (Hopkins), US Patent No.: 7761569.

 	As per claim 8, the method of claim 1, 
Neither Dan nor Salomon specifically teach wherein the push request comprises a data unit conforming to an Ethernet frame, and wherein the Ethernet frame includes an Internet Protocol header.  
However, Hopkins teaches the push request comprises a data unit conforming to an Ethernet frame, and wherein the Ethernet frame includes an Internet Protocol header, (col. 10, lines 8-19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dan, Salomon and Hopkins in order to enhance the invention and utilize the "Push Request" functionality which was engineered into peer to peer networks to get around nodes that were firewalled, (Hopkins; col. 9, lines 61-62).

11.	Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al., (Dan), US PGPub. No.: 5561637 as applied to claims above, in view of Salomon et .

 	As per claim 13, the network device of claim 11, Dan teaches wherein the logic comprises: a crossbar; and at least one arithmetic logic unit (ALU) configured to perform computations to calculate the intermediate result stored in the entry, (col. 3, lines 50-53; col. 4, lines 3-7; Fig. 5/540).
	Neither Dan nor Salomon specifically teach a crossbar and at least one arithmetic logic unit.
	However, Li teaches a crossbar, (para. 11); and at least one arithmetic logic unit (ALU) configured to perform computations, (para. 75).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dan, Salomon and Li such that the graphics multiprocessor 234 can process data and a data crossbar 240 can be used to distribute the processed data to one of multiple possible destinations, including other shader units, (Li; para. 74).

12.	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al., (Dan), US PGPub. No.: 5561637 as applied to claims above, in view of Salomon et al., (Salomon), US PGPub. No.: 20130047034 in view of Huang, (Huang). US PGPub. No.: 20170149916 and further in view of Field, (Field), US PGPub. No.: 20110280241.

As per claim 17, the network device of claim 11, Dan teaches wherein at least one additional push request is received by a network device (via request of (count=count +1)) (col. 3, lines 36-37; Fig. 3/340) that forwards the at least one additional push request to the network device, (in this embodiment response is performed when threshold is achieved, thus intermediate result calculated based on the one or more push request) (col. 3, lines 36-37; Fig. 3/340); network device associated with the collective communication primitive, (server (network device) receiving request from client (thus, network device associated with the collective communication primitive)) (col. 1, 52-53 and 59-63).
	Dan does not specifically teach a push request received by a second device; 
	However, Salomon teaches push request received by a second device (the push request receiver receives 472 a push request from an application server. The application server may be referred to as a caller of the push service. The push request may be referred to as a job request.) (para. 50).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dan and Salomon in order to correlate the client contact information and client application with the client information table and application provider table to determine whether the client user is a paying customer of the application or a non-paying customer of the application, (Salomon; para. 75). 
Neither Dan nor Salomon specifically teaches based on a query of the multicast region table, identifies a root - 74 –port of the network device; and forward push request to the root port of the network device.
(server transmits a page push request to the access device according to the formed page push strategy; determines a target access device where the target user is located and a port number) para. 26, 161).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dan, Salomon and Huang such that the portal server acquires authentication information of a corresponding client, information of user attributes and the like through the access device as required, to form a page push strategy, (Huang; para. 25). 
Neither Dan, Salomon, nor Huang specifically teach based on query of the multicast region table, identifies a root port; and forward request to root port.
However, Field teaches based on query of the multicast region table, (providing multiple physical ports for communication with regional router) (para. 23, 46) identifies a root port, and forward request to root port (routing tables to indicate that IP packets having the multicast destination IP address of the requested service should be forwarded on the interface 106 port over which local router 14 communicates with the user device) (para. 20, 46, 47).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dan, Salomon, Huang and Field such that access network 13 could be configured so that some user devices authorized to receive a particular service (e.g., devices associated with users paying a higher subscription fee) communicate with local router 14 over one (Field; para. 44). 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sana, US PGPub. No.: 20090204666, para. 1 recites the server push model initiates communications to the client. The system 100 includes a data component 102 for receiving and aggregating data items from multiple data sources 104 for transmission to a client 106 to which the data items are directed, and a push component 108 for establishing a communications pipe 110 based on a request/response protocol and pushing the aggregated data items to the client 106 via the communications pipe 110.

14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        5/7/21